IN THE SUPREME COURT OF THE STATE OF DELAWARE

RONALD DAVIS,             §
                          §
    Petitioner Below-     § No. 276, 2016
    Appellant,            §
                          §
    v.                    § Court Below—Superior Court
                          § of the State of Delaware
DEPARTMENT OF CORRECTION, §
                          § C.A. No. N16M-02-153
    Respondent Below-     §
    Appellee.             §


                          Submitted: November 4, 2016
                          Decided:   January 3, 2017

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                    ORDER

      This 3rd day of January 2017, it appears to the Court that:

      (1)    The appellant, Ronald Davis, filed this appeal from a Superior Court

order dismissing his petition for a writ of mandamus for failure to pay the required

$75 filing fee. On October 10, 2016, the Court issued a notice to Davis to show

cause why his appeal should not be dismissed for his failure to diligently prosecute

the appeal by failing to pay the Superior Court’s record preparation fee.

      (2)    Davis responded to the rule to show cause on October 18, 2016,

indicating that he had committed an unspecified error in the Superior Court and
would like his case remanded back to the Superior Court so that he could rectify

his error. Davis filed a motion to remand on November 4, 2016.

      (3)    Without more information, the Court finds no basis to remand this

matter to the Superior Court. Moreover, in the absence of any reason why Davis

has failed to pay the Superior Court record processing fee, this matter must be

dismissed for Davis’s failure to prosecute his appeal in a diligent manner.

      NOW, THEREFORE, IT IS ORDERED that the within appeal is

DISMISSED.

                                       BY THE COURT:
                                       /s/ Leo E. Strine, Jr.
                                       Chief Justice




                                         2